DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Regarding claim 19:  New claim 18 requires the process to be a “one-step process”.
New claim 19 requires the three ingredients to be combined at the same time.
Claim 19 does not further limit claim 18, because the one-step process of claim 18 is defined in the instant specification as meaning combining these elements at the same time.  See e.g. ¶ [0024] and [0094] of US 2019/0308155 which is the PG-PUB of the instant application.  These two claims have the same scope.
For the purposes of further examination, claim 19 has been examined as presented, but does not further limit claim 18, as combining the ingredients at the same time is already required by claim 18 in view of the instant specification definition.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0264198 to Wang et al.
Regarding claim 1:  Wang teaches a method for preparing precious metal nanoparticles comprising:
a) providing at least one inorganic precursor for the metal nanoparticles (Wang ¶ [0029]); a monoalcoholic solvent system (e.g. ethanol; Wang ¶ [0028]) and a base/alkaline (Wang ¶ [0030]).
b) the ingredients are mixed in the absence of polymers ligands, capping agents and surfactants, and then reduced.
c) the dispersion has been interpreted to be the claimed colloidal dispersion of precious metal nanoparticles since the claimed ingredients are reacted in the claimed sequence.  Since no organic adsorbates having a molecular weight above 100 g/mol are required by Wang, the 
Regarding claim 2:  Wang teaches combinations of the claimed metals (Wang ¶ [0032]) from a very small list of precious metals.  The claimed combinations are at once envisaged.
Regarding claim 3:  Wang teaches sodium hydroxide among other claimed bases (Wang ¶ [0036]).
Regarding claim 4:  Wang teaches a solvent system comprising a monoalcohol and water (e.g. deionized water in ¶ [0045]; also trace water present in alcohol, acids and base solutions).
Regarding claim 5:  Wang shows an example with approximately 90:10 alcohol:water (50 mL ethanol to 4.5 mL base solution; ¶ [0046]).  This example is encompassed by the broad claimed range.
Regarding claim 6:  Wang teaches step a in the presence of a support (such as coating metal shells on other metal shells or carbon supports; Wang ¶ [0008]).
Regarding claim 7:  Wang recognizes centrifuging as a process step for recovering particles (Wang ¶ [0007]).
Regarding claims 18-19:  Wang teaches a method for preparing precious metal nanoparticles comprising combining at least one inorganic precursor for the metal nanoparticles (Wang ¶ [0029]); a monoalcoholic solvent system (e.g. ethanol; Wang ¶ [0028]) and a base/alkaline (Wang ¶ [0030]).  The ingredients are mixed in the absence of polymers ligands, capping agents and surfactants, and then reduced.  The dispersion has been interpreted to be the claimed colloidal dispersion of precious metal nanoparticles since the Wang, the exclusion of this ingredient has been interpreted to produce a product free of an organic adsorbate free of 100 g/mol.
Wang teaches the genus of mixing the three required ingredients.  Wang does not explicitly teach the claimed species wherein the ingredients are combined in a one-step process wherein the three required ingredients are combined at the same time.  Case law has held that when limited alternatives are presented, an invention can be “at once envisaged from the disclosure”.  See MPEP § 2131.02 III.  In the instant case, considering Wang, there are only four possibilities of mixing three ingredients: (1) metal+alcohol then base; (2) metal+base then alcohol; (3) alcohol+base then metal; (4) metal+base+alcohol.  Within the mixing genus of Wang, there are only four possibilities.  The instant process has been considered as being at once envisaged in view of case law which has held that 20 species variations within a genus were considered anticipated (In re Petering; see MPEP § 2131.02 III).  Although Petering is directed towards compounds, it sets precedent that a limited number of species is sufficient to determine anticipation and has been interpreted as being relevant to the very minor process step difference at hand in view of the limited number of ways the ingredients can be mixed.
Regarding claim 20:  Wang teaches heating during the mixing process (Wang ¶ [0040] and [0046]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0264198 to Wang et al. as applied to claim 1 above, in view of US 2009/0004098 to Schmidt et al.
This 35 U.S.C. § 103 rejection is an alternative to the 35 U.S.C. § 102(a)(1) rejection to Wang above.  Wang recognizes that centrifugation process steps can be used; this rejection shows that it is well known and obvious to a person having ordinary skill in the art to use centrifugation and/or distillation as they are common purification means in the field of endeavor.
Regarding claim 7:  Wang recognizes the technique of centrifugation, but does not specifically require it as a process step.  Schmidt teaches purification of nanoparticles via centrifugation (¶ [0097]) and/or distillation (¶ [0053]).  Wang and Schmidt are analogous art in that they are concerned with the same technical feature of purifying nanoparticles by removing impurities and/or solvents.  At the time of the invention, it would have been obvious for a person having ordinary skill in the art to further purify the particles of Wang by centrifugation and/or distillation as claimed with the motivation of making a highly pure suspension or ultimately reducing the particles to powder form (Schmidt ¶ [0053] and [0097]).  Wang would have found this to be obvious because powder form is a recognized embodiment of his invention (Wang ¶ [0001]) and the value of more pure products is recognized (Wang ¶ [0050]).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0264198 to Wang et al. 
This 35 U.S.C. § 103 rejection is an alternative to the 35 U.S.C. § 102(a)(1) rejection to Wang above.  Case law has held the obviousness of changes in sequence of adding ingredients.
Regarding claims 18-19:  Wang teaches a method for preparing precious metal nanoparticles comprising combining at least one inorganic precursor for the metal nanoparticles (Wang ¶ [0029]); a monoalcoholic solvent system (e.g. ethanol; Wang ¶ [0028]) and a base/alkaline (Wang ¶ [0030]).  The ingredients are mixed in the absence of polymers ligands, capping agents and surfactants, and then reduced.  The dispersion has been interpreted to be the claimed colloidal dispersion of precious metal nanoparticles since the claimed ingredients are reacted in the claimed sequence.  Since no organic adsorbates having a molecular weight above 100 g/mol are required by Wang, the exclusion of this ingredient has been interpreted to produce a product free of an organic adsorbate free of 100 g/mol.
Wang teaches the genus of mixing the three required ingredients.  Wang does not explicitly teach the claimed species wherein the ingredients are combined in a one-step process wherein the three required ingredients are combined at the same time.  Changes in sequence of adding ingredients has been held as prima facie obvious (MPEP § 2144.04 IV C).  As addressed in the 35 U.S.C. § 102(a)(1) rejection above, there are only four sequences of adding ingredients.  At the time of the invention, it would have been obvious for a person having ordinary skill in the art to arrive at the claimed sequence through routine experimentation.  A person having ordinary skill in the art recognizes that the result-effective variable in which the quickest route of combining ingredients is to combine all three at once and a person having ordinary skill in the art considering Wang would have had motivation to try this method through routine experimentation within the prior art conditions (MPEP § 2144.05 II A; KSR) with 
Regarding claim 20:  Wang teaches heating during the mixing process (Wang ¶ [0040] and [0046]).

Response to Arguments
The following responses are directed to the document entitled “Remarks” (pages 7-11) received May 25th, 2021.
A) Amendments to overcome issues of indefiniteness are noted.  The 35 USC § 112(b) rejection of claims 1-7 made in the 5/25/2021 Non-Final rejection has been withdrawn.
New claim 19 fails to further limit new claim 18 and is rejected under 35 USC § 112(d).
B) Applicant's arguments with regard to the rejections of claims 1-7 over Wang (US 2013/0264198 ) under 35 U.S.C. § 102(a)(1) and/or 35 U.S.C. § 103 have been fully considered but they are not persuasive.
	1) On pages 7-8 applicant contends that the instant invention differs from Wang in that it is a one-step process.
	Regarding claim 1, this argument is not persuasive, because the feature that all of the ingredients are mixed at the same time is not required by instant claim 1.  Claim 1 remains anticipated by Wang.
	As to new claim 18, the claimed sequence is at once envisaged by Wang and also obvious over Wang.
	2) On page 8 it is argued that Wang allegedly only partially reduces the ingredients.

	3) Abridging pages 8-9, applicant contends that Wang allegedly does not teach the colloidal particles having adsorbates of less than 100g/mol.
	In response, Wang does not require organic absorbates having the claimed molecular weight.  Since these ingredients are not present, they are not present in the finished product, and the claim language is met.
	4) Applicants’ arguments (pages 8-9) that the comparison of instant Example 8 with the invention of Wang is not persuasive for two reasons:
		a) Wang anticipates the claim language.  Secondary considerations are irrelevant to 35 U.S.C. § 102 rejections (MPEP § 2131.04).
		b) The data presented in Example 8 is entirely incomplete.  Example 8 makes an offhand statement that Wang is reproduced, indicates a difference, but no actual experimental data is present.  
			Which example is applicant comparing the instant data in Wang to?  What are the conditions for the instant synthesis, and how does it differ from Wang?  Were different metal precursors used?  Different alcohol?  Different base?  Different amounts of ingredients?
			None of these pertinent questions are addressed in Example 8 or in the arguments.  Wang has more than one example.  Simply pointing to an example in Wang and indicating that the instant invention is different, without evidence commensurate in scope with the claim language, has not been found to be persuasive at this time.
C) New claims 18-20 are rejected under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 103 over Wang.  Claim 19 does not further limit claim 18 and is rejected under 35 USC § 112(d).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A SALVITTI whose telephone number is (571)270-7341.  The examiner can normally be reached on 9AM-5PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A SALVITTI/Primary Examiner, Art Unit 1767